USCA4 Appeal: 22-1523      Doc: 7         Filed: 07/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1523


        In re: MAURICE CORTEZ PROCTOR, SR.,

                            Petitioner.



                      On Petition for Writ of Mandamus. (1:85-cr-00547-DKC-1)


        Submitted: July 13, 2022                                            Decided: July 25, 2022


        Before GREGORY, Chief Judge, and NIEMEYER and MOTZ, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Maurice Cortez Proctor, Sr., Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1523      Doc: 7         Filed: 07/25/2022      Pg: 2 of 2




        PER CURIAM:

               Maurice Cortez Proctor, Sr., petitions for a writ of mandamus, alleging that the

        district court has unduly delayed in ruling on his 28 U.S.C. § 2255 motion. He seeks an

        order from this court directing the district court to act. Our review of the district court’s

        docket reveals that the district court recently took significant action on Proctor’s § 2255

        motion. Accordingly, we deny the mandamus petition. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2